DISMISS and Opinion Filed August 27, 2019




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-19-00648-CV

                           IN THE INTEREST OF C.E.B., A CHILD

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-19-05080

                              MEMORANDUM OPINION
                 Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                 Opinion by Chief Justice Burns
       The filing fee and docketing statement in this case are past due. By postcard dated May

31, 2019, we notified appellant the $205 filing fee was due. We directed appellant to remit the

filing fee within ten days and expressly cautioned appellant that failure to do so would result in

dismissal of the appeal. Also by postcard dated May 31, 2019, we notified appellant the docketing

statement had not been filed in this case. We directed appellant to file the docketing statement

within ten days. We cautioned appellant that failure to do so might result in dismissal of this

appeal. On August 1, 2019, we sent a second fee request to appellant. We again directed appellant

to remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal.

       To date, appellant has not paid the filing fee, filed the docketing statement, or otherwise

corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b)(c).




                                               /Robert D. Burns, III/
                                               ROBERT D. BURNS, III
                                               CHIEF JUSTICE


190648F.P05




                                             –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 IN THE INTEREST OF C.E.B., A CHILD               On Appeal from the 256th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-19-00648-CV                               Trial Court Cause No. DF-19-05080.
                                                  Opinion delivered by Chief Justice Burns.
                                                  Justices Molberg and Nowell participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.




Judgment entered August 27, 2019




                                            –3–